AMENDED AND RESTATED
HARRIS & HARRIS GROUP, INC
EXECUTIVE MANDATORY RETIREMENT BENEFIT PLAN


SECTION I
 
PURPOSE
 
1.1    Purpose. The purpose of this Amended and Restated Harris & Harris Group,
Inc. Executive Mandatory Retirement Benefit Plan (the “Plan”) is to provide
those employees of Harris & Harris Group, Inc. who are required to retire
pursuant to the Harris & Harris Group, Inc. Executive Mandatory Retirement
Program with a nonforfeitable retirement benefit which will satisfy the
requirements for exempting those employees from any prohibitions against
mandatory retirement which might otherwise apply under any age discrimination
laws applicable to such terminations of employment. This Plan was originally
effective March 20, 2003 and is hereby amended and restated effective January 1,
2005 for compliance with Code Section 409A.
 
SECTION II
 
DEFINITIONS
 
2.1    Definitions. The following definitions shall apply for purposes of the
Plan, unless a different meaning is plainly indicated by the context:
 
(a)    Age Discrimination Acts shall mean, collectively, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the New York State
Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human Rights
Law, § 8-107 and any other applicable law pertaining to age discrimination, as
well as any regulations promulgated under any such law.
 
(b)    Board shall mean the Board of Directors of the Company, as constituted
from time to time.
 
(c)    Code shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
(d)    Committee shall mean a committee to administer the Program which shall be
comprised of all members of the Company’s Board of Directors serving from time
to time who would be treated as “non-interested directors” for purposes of
determining eligibility for service on the Board’s Audit Committee.
 
(e)    Company shall mean Harris & Harris Group, Inc., and any successor to all
or a major portion of its assets or business, which successor assumes the
obligations of the Company under this Plan by operation of law or otherwise.
 

--------------------------------------------------------------------------------


 
(f)    Effective Mandatory Retirement Date shall be the date on which an
employee’s employment is actually terminated in a mandatory retirement pursuant
to the Program (whether such date is the Initial Mandatory Retirement Date or a
later date).
 
(g)    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
(h)    Initial Mandatory Retirement Date, for an employee of the Company who has
been designated as subject to the Program, shall be December 31 of the year in
which the employee attains the age of 65 years (or December 31 of such later
year as the two-year “bona fide executive or high policymaking position”
employment requirement of the Program is first met by the employee); provided,
however, that the employee’s mandatory retirement can be postponed in accordance
with the Program.
 
(i)    Mandatory Retirement Benefit Amount shall mean the lump sum equivalent of
a nonforfeitable retirement benefit (within the meaning of, and calculated in
accordance with, the Age Discrimination Acts) which will satisfy the
requirements for exempting the Participant from any prohibitions against
compulsory retirement under the Age Discrimination Acts immediately prior to the
Participant’s Effective Mandatory Retirement Date. As of the original effective
date of this Plan, the Mandatory Retirement Benefit Amount is the lump sum
equivalent of an immediate nonforfeitable straight life annuity (with no
ancillary benefits) of $44,000.
 
(j)    Offsetting Benefit Amount shall mean the aggregate lump sum equivalent of
those benefits to which a Participant is entitled outside of the Plan which are
treated as immediate nonforfeitable retirement benefits pursuant to the Age
Discrimination Acts. The Offsetting Benefit Amount shall be calculated by
adjusting the relevant benefits to lump sum equivalents in accordance with the
Age Discrimination Acts.
 
(k)    Participant shall mean any employee of the Company who is being required
to retire pursuant to the Harris & Harris Group, Inc. Executive Mandatory
Retirement Program and participation shall begin immediately prior to the
employee’s Effective Mandatory Retirement Date.
 
(l)    Plan shall mean this Harris & Harris Group, Inc. Executive Mandatory
Retirement Benefit Plan, as set forth in this plan instrument, as it may be
amended from time to time.
 
(m)    Plan Benefit shall mean the benefit payable to a Participant hereunder
and calculated pursuant to Section 3.1 hereof.
 
(n)    Program shall mean the Harris & Harris Group, Inc. Executive Retirement
Program, as it may be amended from time to time, attached hereto as Exhibit A.
 
- 2 -

--------------------------------------------------------------------------------


 
SECTION III
 
BENEFITS
 
3.1    Plan Benefit. Each Participant shall be entitled under this Plan to
receive a Plan Benefit actuarially equivalent to the result obtained by reducing
the Mandatory Retirement Benefit Amount by the Participant’s Offsetting Benefit
Amount (if any), but only if such result is a positive amount.
 
3.2    Payment of Plan Benefit.
 
(a)    The Plan Benefit shall be payable to the Participant in the form of a
lump sum six months and one day after the Participant’s separation from service,
provided that if the Participant is not a key employee as defined in Code
Section 416 and as applicable under Code Section 409A, such benefit shall be
paid 60 days after the participant's separation from service. Calculation of the
lump sum benefit shall be made in accordance with the Age Discrimination Acts. A
Participant's separation from service for this purpose occurs on the last day on
which the Employee performs services for the Company (or any other entity
considered a single employer with the Company under Section 414(b) or (c) of the
Code) substantially on his regular, full-time schedule, if on that date both the
Company and the Employee reasonably anticipate that (i) no further services will
be performed thereafter, or (ii) the level of bona fide services performed after
that date (as an employee or independent contractor, but not including service
as a member of the Board of Directors of the Company) will permanently decrease
to no more than 20% of the average level of bona fide services performed over
the previous 36 months, or on such later date on which the parties first
reasonably anticipate service has reduced in such manner.
 
(b)    Section 3.2(a) shall not apply to payment of Plan Benefits to a
Participant whose Effective Mandatory Retirement Date was on or before December
31, 2004. The terms of the Plan prior to this Amendment shall control the timing
of payment, except that neither the Company nor the Participant may adjust or
change the timing of payment.
 
3.2    Vesting. Each Participant shall become completely vested in his or her
Plan Benefit immediately prior to his or her Effective Mandatory Retirement Date
and the Plan Benefit shall be nonforfeitable.
 
SECTION IV
 
ADMINISTRATION
 
4.1    Administration. The Plan shall be administered by the Committee.
 
4.2    Duties. The Committee shall perform the duties required, and shall have
the powers necessary, to administer the Plan and carry out the provisions
thereof.
 
4.3    Powers. The powers of the Committee shall be as follows:
 
- 3 -

--------------------------------------------------------------------------------


 
(a)    To determine any question arising in connection with the Plan, including
factual matters, and its decision or action in respect thereof shall be final,
conclusive and binding upon the Company and the Participants and any other
individual interested herein;
 
(b)    To engage the services of counsel or attorney (who may be counsel or
attorney for the Company) and an actuary, if it deems necessary, and such other
agents or assistants as it deems advisable for the proper administration of the
Plan; and
 
(c)    To receive from the Company and from Participants such information as
shall be necessary for the proper administration of the Plan.
 
4.4    Claims Procedure. Subject to the provisions of this Plan, the Committee
shall make all determinations as to the right of any individual to a benefit.
Any denial by the Committee of the claim for benefits under the Plan by a
Participant or any other individual interested herein shall be stated in writing
by the Committee and delivered or mailed to the Participant or such individual.
Such notice shall set forth the specific reasons for the denial, written to the
best of the Committee’s ability in a manner that may be understood without legal
or actuarial counsel. In addition, the Committee shall afford to any Participant
whose claim for benefits has been denied a reasonable opportunity for a review
of the decision denying the claim.
 
SECTION V
 
NONALIENATION OF BENEFITS
 
Neither the Participant nor any other individual shall have any right to assign
or otherwise to alienate the right to receive payments under the Plan, in whole
or in part.
 
SECTION VI
 
AMENDMENT AND TERMINATION
 
The Company reserves the right at any time by action of the Board to terminate
the Plan or to amend its provisions in any way. Notwithstanding the foregoing,
no termination or amendment of the Plan may reduce the benefits payable under
the Plan to the Participant if the Participant’s termination of employment with
the Company has occurred prior to such termination of the Plan or amendment of
its provisions.
 
SECTION VII
 
MISCELLANEOUS
 
7.1    No Right to Employment. This Plan shall not be construed as providing any
Participant with the right to be retained in the Company’s employ or to receive
any benefit not specifically provided hereunder.
 
- 4 -

--------------------------------------------------------------------------------


 
7.2    No Effect on Other Compensation and Benefits. Nothing contained herein
shall exclude or in any manner modify or otherwise affect any existing or future
rights of any Participant to participate in and receive the benefits of any
compensation, bonus, pension, life insurance, medical and hospitalization
insurance or other employee benefit plan or program to which he or she otherwise
might be or become entitled as an officer or employee of the Company.
 
7.3    Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of New York, without regard to its conflicts
of law principles.
 
7.4    Status. This Plan is not intended to satisfy the requirements for
qualification under Section 401(a) of the Code. It is intended to be a
nonqualified plan that is not subject to ERISA. The Plan shall be construed and
administered so as to effectuate this intent.
 
7.5    Plan Expenses; Plan Unfunded. All expenses of establishing and
administering the Plan shall be paid by the Company. No individual interested
herein shall have any interest in any specific assets of the Company by reason
of the individual’s interest under the Plan, and such individuals shall have
only the status of unsecured creditors of the Company with respect to any
benefits that become payable under this Plan. The Company is not required to
purchase any annuity from any third party to provide a Plan Benefit.
 
7.6    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume the Company’s obligations hereunder in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
7.7    Withholding Requirements. Payment of benefits under this Plan shall be
subject to applicable withholding requirements.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of January 1, 2005, but actually on the date set
forth below
 

        HARRIS & HARRIS GROUP, INC.  
   
   
      /s/ Douglas W. Jamison  

--------------------------------------------------------------------------------

Douglas W. Jamison, President       Date: August 2, 2007

 
- 5 -

--------------------------------------------------------------------------------


 
HARRIS & HARRIS GROUP, INC.
EXECUTIVE MANDATORY RETIREMENT PROGRAM


1.    Employees Covered. Individuals who are employed by Harris & Harris Group,
Inc. (the “Company”) in a bona fide executive or high policymaking position (as
determined in accordance with the “Age Discrimination Acts”) and who are
designated in the sole discretion of the “Committee” as subject to this Program
are subject to automatic “mandatory retirement” upon and after December 31 of
the year in which a designated individual attains the age of 65 years (or
December 31 of such later year as the two-year employment position requirement
set forth in the next sentence is first met). The designated individual must
have been employed in such a bona fide executive or high policymaking position
for at least the two-year period immediately preceding the effective mandatory
retirement date. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion and on an annual basis beginning in the year in which the
designated individual attains the age of 65 years and prior to December 31 of
that year (or prior to December 31 of such later year as the two-year employment
position requirement is first met), to postpone the then-governing mandatory
retirement date for that individual for one additional year for the benefit of
the Company.
 
2.    Definitions. The following definitions shall apply for purposes of the
Program, unless a different meaning is plainly indicated by the context:
 
A.    “Age Discrimination Acts” shall mean, collectively, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the New York State
Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human Rights
Law, § 8-107 and any other applicable law pertaining to age discrimination, as
well as any regulations promulgated under any such law.
 
B.    “Committee” shall mean a committee to administer the Program which shall
be comprised of all members of the Company’s Board of Directors serving from
time to time who would be treated as “non-interested directors” for purposes of
determining eligibility for service on the Board’s Audit Committee.
 
C.    “Company” shall mean Harris & Harris Group, Inc., a New York corporation,
and any successor thereto.
 
D.    “Mandatory retirement” shall have the meaning given “compulsory
retirement” by and under the Age Discrimination Acts.
 
E.    “Program” shall mean this Executive Mandatory Retirement Program, as it
may be amended from time to time.
 